DECISION
On July 21, 2016, the Court sentenced the Defendant as a persistent felony offender to a commitment to a term of incarceration for a period of fifteen (15) years at a state prison to be designated by the Department of Corrections, for the offense of Charge #1: Failure to Register as a Sexual or Violent Offender, in violation of §§46-23-505 and 46-23-507, MCA; and to a commitment to a term of incarceration for a period of fifteen (15) years at a state prison to be designated by the Department of Corrections, for the offense of Charge #2: Failure to Register as a Sexual or Violent Offender, in violation of §§46-23-505 and 46-23-507, MCA, to run concurrently with the sentence in Charge #1. The Court granted the Defendant credit for time served in jail prior to sentencing in the amount of 247 days.
On November 17, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by Vision Net from the Crossroads Correctional Center and was represented by Nicole Gilbert, a third year law student under the supervision of Brent Getty of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are *97insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Done in open Court this 17th day of November, 2016.
DATED this 8th day of December, 2016.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Brad Newman, Member and Hon. Kathy Seeley, Member.